P-1 07/11 SUPPLEMENT DATED JULY 15, 2011 TO THE PROSPECTUS DATED JANUARY 1, 2011 OF TEMPLETON CHINA WORLD FUND The prospectus is amended as follows: I. The "Annual Fund Operating Expenses" table on page 2 of the Fund Summary "Fees and Expenses of the Fund" section is revised as follows: Class A Class B Class C Advisor Class Management fees1 1.09% 1.09% 1.09% 1.09% Distribution and service (12b-1) fees 0.30%2 0.99% 1.00% None Other expenses 0.47% 0.47% 0.47% 0.47% Total annual Fund operating expenses1 1.86% 2.55% 2.56% 1.56% 1.
